By the Court :
The Court below erred in refusing the instruction asked by defendant’s counsel: “ Before the jury can convict defendant, they must 'be entirely satisfied, and beyond a reasonable doubt, that deceased, Gardiner, died from the effect of wounds inflicted by defendant, and did not die from any other cause.”
In a criminal case the jury must be satisfied beyond a reasonable doubt that every fact essential to constitute the offense charged has been proved.
Judgment and order reversed, and cause remanded for a new trial.